        Case 4:20-cv-05034-TOR     ECF No. 6    filed 05/14/20   PageID.17 Page 1 of 2




 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
 6

 7    BRENT J. BRANT,
                                                       NO: 4:20-CV-5034-TOR
 8                              Plaintiff,
                                                       ORDER OF DISMISSAL
 9          v.                                         WITHOUT PREJUDICE

10    PASCO POLICE; JASON MILLER,
      FRANKLIN COUNTY SUPERIOR
11    COURT; SHAWN SANT; LOURDES
      MENTAL HEALTH; OFFICE OF
12    PUBLIC DEFENSE; FRANKLIN
      COUNTY SHERIFF’S OFFICE; CITY
13    OF PASCO; and FRANKLIN COUNTY
      PROSECUTING ATTORNEY,
14
                         Defendants.
15         BEFORE THE COURT is the Report and Recommendation (ECF No. 5).

16   This matter was submitted for consideration without oral argument. Having

17   reviewed the file and the records contained therein, the Court is fully informed.

18         On February 24, 2020, Plaintiff Brent J. Brant filed an Application to

19   Proceed in District Court without Prepaying Fees or Costs. ECF No. 2 (sealed). A

20   Magistrate Judge denied the application because it did not contain all the required



     ORDER OF DISMISSAL WITHOUT PREJUDICE ~ 1
        Case 4:20-cv-05034-TOR      ECF No. 6    filed 05/14/20   PageID.18 Page 2 of 2




 1   information. ECF No. 3. The Magistrate Judge ordered Plaintiff to proffer the full

 2   filing fee or submit a properly completed Application to Proceed in forma

 3   pauperis, within 30 days of the order, ECF No. 3, which was extended to April 20,

 4   2020 by subsequent Order, ECF No. 4. Plaintiff did not comply. The Magistrate

 5   Judge then recommended the case be dismissed without prejudice and allowed

 6   Plaintiff another 14-days to object. ECF No. 5. Fourteen days have expired and

 7   Plaintiff has not objected or complied with the filing fee requirement.

 8         Payment of a filing fee is required to institute a suit in the United States

 9   District Courts, 28 U.S.C. § 1914, while the in forma pauperis statute allows the

10   courts to waive the filing fee for indigent persons, 28 U.S.C. § 1915. Failure to

11   comply with either provision for instituting a suit warrants dismissal of the action.

12   See Rodriguez v. Cook, 169 F.3d 1176 (9th Cir. 1999) (appeal dismissed for failure

13   to pay the filing fee or be eligible for in forma pauperis status).

14   ACCORDINGLY, IT IS HEREBY ORDERED:

15         This action is DISMISSED without prejudice

16         The District Court Executive is hereby directed to enter this Order and

17   Judgment accordingly, furnish copies to Plaintiff at his last known address, and

18   CLOSE the file.     DATED May 14, 2020.

19

20                                    THOMAS O. RICE
                               Chief United States District Judge


     ORDER OF DISMISSAL WITHOUT PREJUDICE ~ 2
